Case 20-40375-KKS Doc1-12 Filed 10/14/20 Page 1 of 10
. Filing # 114492797 E-Filed 10/06/2020 11:15:10 AM

IN THE CIRCUIT COURT
FOURTH JUDICIAL CIRCUIT
DUVAL COUNTY, FLORIDA

CIVIL DIVISION

OFFICE OF THE ATTORNEY GENERAL,
JESSE HASKINS, ANGELA C. DEMPSEY,
SARA HASSLER, JON S. WHEELER,

in his official capacity as the Clerk of Court,
First District Court of Appeal of Florida,
FLORIDA DEPARTMENT OF HIGHWAY
SAFETY AND MOTOR VEHICLES,

PETER STOUMBELIS, RICHARD BLANCO,
and KENNETH L. GREEN,

Plaintiffs,
Vv. Case No.: 2017-CA-006098

SYTERIA HEPHZIBAH, individually and,
RONNIE FUSSELL, in his official capacity
as the Clerk of the Circuit Court for

Duval County, Florida,

Defendants.
/

NOTICE OF HEARING
PLEASE TAKE NOTICE that Plaintiff's Amended Motion for Costs and

Attorney’s Fees, filed April 30, 2020, shall be heard on Thursday, October 15,
2020, at 3:15 p.m. (Eastern) (45 minutes reserved) or as soon thereafter as counsel

may be heard, before Judge Eric C. Roberson. Parties shall appear via Zoom
Case 20-40375-KKS Doc1-12 Filed 10/14/20 Page 2 of 10

via the following link: https://zoom.us/j/8768632186, or telephonically with the
following number: 888-788-0099 (meeting ID: 876 863 2186). PLEASE
GOVERN YOURSELF ACCORDINGLY.

Respectfully Submitted,

ASHLEY MOODY
ATTORNEY GENERAL

/s/ Charles J_F. Schreiber, Jr.

Charles J. F. Schreiber, Jr.

Fla. Bar No.: 0843075
charles.schreiber@myfloridalegal.com

Office of the Attorney General
State Programs Litigation Bureau
The Capitol PL-01

Tallahassee, Florida 32399-1050
Telephone: (850) 414-3300
Telefacsimile: (850) 488-4872

Attorney for the Plaintiffs, the Office of the Attorney
General, State of Florida, Jesse Haskins, the Honorable
Angela C. Dempsey, Sara Hassler, Jon S. Wheeler, in
his official capacity as the Clerk of the Court for the
First District Court of Appeal, the Florida Department
of Highway Safety and Motor Vehicles, Peter
Stoumbelis, Richard Blanco, and Kenneth L. Green

 
Case 20-40375-KKS Doc1-12 Filed 10/14/20 Page 3 of 10

CERTIFICATE OF SERVICE

I HEREBY CERTIFY that a true and correct copy hereof has been furnished
this 6th day of October 2020, via the Florida E-Portal System, U.S. Mail, and

email, (as applicable) to:

Jon R. Phillips, Deputy General Counsel
Office of General Counsel

City of Jacksonville

117 West Duval Street, Suite 480
Jacksonville, Florida 32202-5721
jphillips@coj.net

Attorney for Defendant Ronnie W. Fussell
in his official capacity as the Clerk of the
Circuit Court for Duval County, Florida

Vis. U.S. MAIL TO:

Syteria Hepzibah

422 East 27th Street
Jacksonville, Florida 32206-2211

7643 Gate Parkway Suite 104-705
Jacksonville, Florida 32256-9998
Defendant, Pro Se

/s/ Charles JF. Schreiber, Jr.
Attorney
Case 20-40375-KKS Doc1-12 Filed 10/14/20 Page 4 of 10

Americans with Disabilities Act (ADA)

If you are a person with a disability who needs any accommodation in order to
participate in this proceeding, you are entitled, at no cost to you, to the
provision of certain assistance. Please contact the ADA Coordinator at (904)
255-1695 or crtintrp@coj.net at least 7 days before your scheduled court
appearance, or immediately upon receiving this notification if the time before
the scheduled appearance is less than 7 days; if you are hearing or voice
impaired, call 711.”
Case 20-40375-KKS Doc1-12 Filed 10/14/20 Page 5 of 10
Filing # 114494645 E-Filed 10/06/2020 11:28:42 AM

IN THE CIRCUIT COURT
FOURTH JUDICIAL CIRCUIT
DUVAL COUNTY, FLORIDA

CIVIL DIVISION

OFFICE OF THE ATTORNEY GENERAL,
JESSE HASKINS, ANGELA C. DEMPSEY,
SARA HASSLER, JON S. WHEELER,

in his official capacity as the Clerk of Court,
First District Court of Appeal of Florida,
FLORIDA DEPARTMENT OF HIGHWAY
SAFETY AND MOTOR VEHICLES,

PETER STOUMBELIS, RICHARD BLANCO,
and KENNETH L. GREEN,

Plaintiffs,
Vv. Case No.: 2017-CA-006098

SYTERIA HEPHZIBAH, individually and,
RONNIE FUSSELL, in his official capacity
as the Clerk of the Circuit Court for

Duval County, Florida,

Defendants.
/

AMENDED NOTICE OF HEARING

PLEASE TAKE NOTICE that Plaintiffs Amended Motion for Costs and
Attorney’s Fees, filed April 30, 2020, shall be heard on Thursday, October 15,
2020, at 3:15 p.m. (Eastern) (20 minutes reserved) or as soon thereafier as counsel

may be heard, before Judge Eric C. Roberson. Parties shall appear via Zoom
Case 20-40375-KKS Doc1-12 Filed 10/14/20 Page 6 of 10

via the following link: https://zoom.us/j/8768632186, or telephonically with the
following number: 888-788-0099 (meeting ID: 876 863 2186). PLEASE
GOVERN YOURSELF ACCORDINGLY.

Respectfully Submitted,

ASHLEY MOODY
ATTORNEY GENERAL

/s/ Charlies J_F. Schreiber, Jr.

Charles J. F. Schreiber, Ir.

Fla. Bar No.: 0843075
charles.schreiber@myfloridalegal.com

Office of the Attorney General
State Programs Litigation Bureau
The Capitol PL-01

Tallahassee, Florida 32399-1050
Telephone: (850) 414-3300
Telefacsimile: (850) 488-4872

Attorney for the Plaintiffs, the Office of the Attorney
General, State of Florida, Jesse Haskins, the Honorable
Angela C. Dempsey, Sara Hassler, Jon S. Wheeler, in
his official capacity as the Clerk of the Court for the
First District Court of Appeal, the Florida Department
of Highway Safety and Motor Vehicles, Peter
Stoumbelis, Richard Blanco, and Kenneth L. Green
Case 20-40375-KKS Doc1-12 Filed 10/14/20 Page 7 of 10

CERTIFICATE OF SERVICE

1 HEREBY CERTIFY that a true and correct copy hereof has been furnished
this 6th day of October 2020, via the Florida E-Portal System, U.S. Mail, and

email, (as applicable) to:

Jon R. Phillips, Deputy General Counsel
Office of General Counsel

City of Jacksonville

117 West Duval Street, Suite 480
Jacksonville, Florida 32202-5721
jphillips@coj.net

Attorney for Defendant Ronnie W. Fussell
in his official capacity as the Clerk of the
Circuit Court for Duval County, Florida

Via U.S. MALL TO:

Syteria Hepzibah

422 East 27th Street
Jacksonville, Florida 32206-2211

7643 Gate Parkway Suite 104-705
Jacksonville, Florida 32256-9998
Defendant, Pro Se

/s/ Charles JF. Schreiber, Jr.
Attorney
Case 20-40375-KKS Doc1-12 Filed 10/14/20 Page 8 of 10

Americans with Disabilities Act (ADA)

if you are a person with a disability who needs any accommodation in order to
participate in this proceeding, you are entitled, at no cost to you, to the
provision of certain assistance. Please contact the ADA Coordinator at (904)
255-1695 or crtintrp@coj.net at least 7 days before your scheduled court
appearance, or immediately upon receiving this notification if the time before

the scheduled appearance is less than 7 days; if you are hearing or voice
impaired, call 711.”
Case 20-40375-KKS Doc1-12 Filed 10/14/20 Page 9 of 10

 

FH ROg Case 2:19-mc-00029-MMH- JS Biticiaiaaemey abet Tatibensinga $68 -Bagmee of 97 Pagel 375

Office Of Attorney General (/c/mmgmp5n/office-of-
attorney-general)

Florida Deparimant Of Legal Affairs

107 West Gaines Street Floor 4

Tallahassee, FL 32399

Phone: & Show Number

Web: www.myfloridalegal.com (/uriverify?
redirect=http:/Awww.myfioridalegal.com&s=91abS68a20026d7 a88002a44a38b3i44Scb=68 124 70&e
mid=mmgmpSn}

Ad

Improve your NEMT Operations

Trip Master helps NEMT operations decrease manual c

TrioMaster

Office Of Attomey General is a privately held company in Tallahassee, FL.

Own This Business?

Categorized under State Courts. Current estimates show this company has an annual revenue of
unknown and employs a staff of approximately 500 to 999.

 

 

(=) Featured Content

 

hitpe dw manta. cominmmngrmpdivoticeof-atiemey-qanaral 8
Case 20-40375-KKS Doc1-12 Filed 10/14/20 Page 10 of 10

View Deilg.« Entity Regard) Semen Konawagehandgemenment 1-8 Rikdicdid Bw Rais MAhaestonRite fapNs 100.

 
  

» Entity Recore
» Core Data

, eons
> Reos & Certs

1 af 4

 

USER
—
a
ES
JUDICIARY COURTS OF THE STATE OF FLORITA
SUNS: 360706232 CAGE Code: SAYRO
Status: Active
Expiration Date: G3/24 / 204

Purpose of Registration: federal Acsistan

Entity Record

 

Entity Record

Please see below for the entire Entity Registration recerd. if you would oke

 

 

 

buttor,
Cument Record
DUNS Nuraber:
O88 Legal Boginess Name: FUGICL
Gaing Business As:
Core Bete
| Business @ TIN Information:
Business information:
Business Start Date: Oe 200e
Floral Yaar Ex Close Date: 88/30
Company Dbelsion Narre:
Compeny Dovision Number:
Carmarate URL:
Congressional District: FL 2
Rogstration Date: OL /29/ 009
Activation Date: OU AL/20is
Cepiration Date: OB2L2017
Renessal Crete: OB 1/2016
Physical Address:
Adiiress Line i: S00 SOUTH OUVAL ST
Citys TALLAHASSEE
StatesPreminag: Fe.
Country: UNITED STATES
iP Postal Cocke: 32399 ~ 6856

SA22016 S05 PM
